Citation Nr: 0739868	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  04-00 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse.


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1966 to April 
1970.

Procedural history

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (RO) which denied the veteran's July 2000 
claim of entitlement to service connection for sinusitis.  
The veteran disagreed and timely appealed.  

In September 2006, the veteran, his spouse and his 
representative presented testimony at a hearing at the RO 
before the undersigned Veterans Law Judge (VLJ).  A 
transcript of the hearing has been associated with the 
veteran's VA claims folder.  

In December 2006, the Board remanded the claim to the VA 
Appeals Management Center (AMC) for further evidentiary 
development.  The case is now back before the Board for 
further consideration.

Issues no longer on appeal

The November 2001 RO rating decision also denied service 
connection for obsessive-compulsive disorder (OCD) and 
tension headaches and sinusitis.  
The veteran appealed.  In its December 2006 decision, the 
Board denied the veteran's claims of entitlement to service 
connection for OCD and tension headaches.  Those issues have 
therefore been resolved and will be addressed no further 
herein.  See 38 C.F.R. § 20.1100 (2007).



FINDING OF FACT

The competent medical and other evidence of record supports a 
conclusion that sinusitis condition was not incurred in or 
aggravated during the veteran's active duty service.


CONCLUSION OF LAW

Entitlement to service connection for sinusitis is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he suffered an injury while diving 
in Key West, Florida that resulted in sinusitis.  

The Board will first discuss certain preliminary matters.  
The issue on appeal will then be analyzed and a decision 
rendered.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.

As noted in the Introduction, the Board remanded this issue 
for further evidentiary development.  Specifically, the 
Board's remand required VA to arrange for the veteran's VA 
claims folder to be reviewed by an appropriate physician and, 
if necessary, for the veteran to be examined.  After the 
review and any necessary diagnostic testing or examination, 
the physician was to provide an opinion whether it is as 
likely as not that any current sinus disability is related to 
the veteran's military service.  The agency of jurisdiction 
was then to readjudicate the claim.

The record contains a July 2007 VA medical examination 
report, which indicates the veteran's VA claims folder was 
reviewed and that the veteran underwent a physical 
examination.  The examiner also provided an opinion whether 
the veteran's sinusitis condition was related to his active 
duty service.  This opinion will be discussed further in the 
Board's analysis below.  In an August 2007 supplemental 
statement of the case (SSOC), the AMC readjudicated the 
claim. 

Based on this record, the Board finds that VA has complied 
with the instructions provided in the remand.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006).    

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was generally informed in a letter dated August 
2000, before the enactment of the VCAA, of the requirements 
to submit evidence regarding how the conditions he claimed 
were caused and that they were caused during or aggravated by 
military service.

The veteran was provided notice of VA's obligations in a VCAA 
letter dated May 2001.  In that letter, the veteran was 
informed that to establish entitlement to service connection, 
the evidence must show: 

1.  An injury in military service, or a disease 
that began in or was made worse during military 
service, or an event in service causing injury or 
disease.

2.  A current physical or mental disability.

3.  A relationship between your current disability 
and an injury, disease, or event in military 
service.

See the May 2001 VCAA letter, pages 1-2.

That letter informed the veteran of the typical kinds of 
evidence that could be used to support the claim, such as 
medical records, a statement from his doctor, his statements 
and statements of others who could observe his symptoms.  
These notices satisfy the VCAA obligation to inform a 
claimant of the evidence required to substantiate a claim. 

The veteran was informed that VA would provide a medical 
examination if it was deemed necessary to substantiate his 
claim.  The veteran was also informed that VA would obtain 
records such as records held by Federal agencies, including 
service records and VA medical records, employment records, 
and private medical records so long as he provided sufficient 
information to allow VA to obtain them.

The May 2001 letter told the veteran that if he had any 
additional information or evidence to send it to VA or 
tell them about it.  In essence, the veteran was asked 
to "give us everything you've got", in compliance with 
38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 17 
Vet. App. 412 (2004).

The veteran's hearing testimony and written statements make 
it clear that he is aware of his obligations to support his 
claim with evidence.  See DelaCruz v. Principi, 15 Vet. App. 
143, 149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Board observes that the veteran was specifically informed 
of Dingess v. Nicholson in letters dated August 2006 and 
January 2007, as well as in the August 2007 SSOC.   See the 
August 23, 2007 SSOC, pages 6-7.
  
In this case, elements (1) and (2), veteran status and 
current disabilities, are not at issue.  Moreover, elements 
(4) and (5), degree of disability and effective date, were 
rendered moot via the RO's denial of service connection.  In 
other words, any deficiency of advisement as to those two 
elements were meaningless, because a disability rating and 
effective date were not assigned in the absence of service 
connection.  The veteran's claim of entitlement to service 
connection was denied based on element (3), a connection 
between the veteran's service and the claimed disability.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to this crucial 
element.  

Because the Board is denying the veteran's service connection 
claim, elements (4) and (5) remain moot.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  Specifically, the RO has obtained the 
veteran's service medical records.  The veteran has been 
accorded several VA medical examinations, the most recent 
occurring in July 2007 in compliance with the Board's remand 
instructions.  

The veteran has indicated in written statements and during 
his personal hearing that he believes there may be medical 
records not in the claims folder that support his claim.  
Specifically, he believes the record is missing medical 
records dated 1973 through 1975 from Northport, New York VA 
Medical Center (VAMC).  
However, the veteran does not contend that those records 
pertain to his claim for service connection for sinusitis, 
but rather pertained to his claim for service connection for 
OCD, which as noted above was denied by the Board's December 
2006 decision.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted in the Introduction, the veteran, his spouse and his 
representative appeared before the undersigned VLJ in 
September 2006, and presented evidence in support of his 
claim.  

Accordingly, the Board will proceed to a decision on the 
merits.  

Relevant Law and Regulations

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis

The Board will address each Hickson element in turn.

With regard to element (1), current the July 2007 examiner 
diagnosed the veteran with sinusitis.  Thus, element (1) is 
satisfied.

With regard to element (2), in-service disease or injury, the 
Board will separately discuss disease and injury.

The Board finds that there is no evidence of a diagnosis of 
sinusitis during service.
In particular, the report of the veteran's April 22, 1970 
separation physical examination indicates that the veteran 
did not have sinus problems.

With respect to in-service injury, as alluded to above the 
veteran has ascribed his current sinus problems to an in-
service diving accident.  Specifically, the veteran told the 
July 2007 examiner that when he was stationed in Key West, 
Florida he participated in recreational scuba diving on 
weekends.  During one such dive, he saw blood in the water 
and immediately surfaced.  He experienced several nose-bleeds 
over the course of the next two or three days.  He told the 
examiner that a doctor thought his sinus cavity was ruptured 
by the pressure encountered during the dive.  

However, the veteran's service medical records do not 
document any such diving accident.  Indeed, the record shows 
that in January 1967, after the veteran's alleged diving 
incident, the veteran was tested for equalization at 50 
pounds per-square-inch pressure; he completed a buoyant 
ascent from 50 feet during submariner's training without 
incident.  

Notwithstanding this, there are two entries, made on October 
27 and 31, 1966, which report "sinus" as the condition 
being treated, and indicate that the veteran was treated by 
Navy corpsmen with over-the-counter medications.  There are 
no further entries concerning sinus problems between October 
31, 1966, and his April 22, 1970, discharge.  However, giving 
the veteran the benefit of the doubt, the Board finds that 
the two October 1966 entries which show treatment for sinus 
problems arguably support a finding that element (2) is 
satisfied.  See 38 C.F.R. § 3.102 (2007).

With regard to element (3), medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability, as was discussed above in connection with 
Stegall considerations, the Board remanded this case so that 
a medical opinion could be rendered regarding the nexus 
between the veteran's service and his current sinus 
condition.  The Board observes that the July 2007 VA examiner 
specifically reviewed the veteran's entire claims folder, 
which included the veteran's testimony at the September 2006 
hearing.  The examiner concluded that there was no medical 
evidence of a nexus.

Specifically, the July 2007 VA examiner determined that the 
veteran's chronic sinusitis began some time after 2001, or 
over 30 years after the veteran left service.  The examiner 
explained that 2001 x-ray reports in the record indicated 
that the veteran had normal sinuses in 2001.  The examiner 
attributed the etiology of the veteran's sinusitis to chronic 
rhinitis due to seasonal allergic rhinitis, as well as to the 
"anatomic defect of septal deviation."  In conclusion, the 
examiner opined that "I cannot concur with the contention 
that his chronic sinusitis that is evident today is directly 
related with his recreational diving accident back in 1966."

The Board observes that the VA examiner's opinion appears to 
be congruent with the medical evidence of record, which in 
fact does not show any sinus problems for decades after 
service.

The record on appeal includes a February 2001 letter from Dr. 
M.R. [referred to in the Board's December 2006 remand] which 
states, in pertinent part, as follows:

It is a significant possibility that [the 
veteran's] sinus condition has been a result of a 
service related injury in 1966, when experienced a 
barotrauma to the sinuses when at a depth of over 
100 feet and subsequent effects of barometric 
pressure while serving duty in submarine service.

The Board again notes that there is no objective evidence of 
any diving accident as is currently reported by the veteran.  
It appears that Dr. M.R. was relying on the veteran's own 
account of what occurred in service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See, e.g., 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993). 

Moreover, the opinion of Dr. M.R. is conclusory in nature and 
does not provide any basis for his conclusion.  In 
particular, it does not explain the over thirty year gap 
between the veteran's naval service and the onset of his 
sinus problems.  Nor does it explain the unremarkable diving 
test in January 1967.  See Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998) [whether the physician provides the 
basis for his/her opinion goes to the weight or credibility 
of the evidence]; see also Bloom v. West, 12 Vet. App. 185, 
187 (1999) [the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion"].

Finally, Dr. M.R.'s opinion states "it is a significant 
possibility . . . ."  That opinion is not in terms of 
probability.  The Court has held that medical opinions which 
are speculative, general or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

For these reasons, the Board places little weight of 
probative value on the opinion of Dr. M.R.  

To the extent that the veteran himself contends that his 
naval service has caused his current sinusitis condition, it 
is well established that lay persons without medical 
training, such as the veteran, are not competent to attribute 
symptoms to a particular cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Thus, the veteran's statements regarding the 
etiology of his sinusitis condition and any connection that 
may have with the diving incident during service are not 
worthy of probative value.

In short, the weight of the competent medical opinion 
evidence is against the veteran's claim.

The veteran told the July 2007 examiner that since his 
discharge from the Navy, he would have occasional sinus 
pressure and occasional sinus infections.  The veteran also 
told the examiner that beginning in about 1980, he began to 
suffer progressively worse and more frequent sinus infections 
that have plagued him to the present time.  A claim can still 
be substantiated if continuity of symptomatology is 
demonstrated after service.  See 38 C.F.R. § 3.303(b) (2007); 
see also Savage v. Gober, 10 Vet. App. 488 (1997).  However, 
as has been discussed above in connection with element (2), 
there was no chronic sinus disability diagnosed in service, 
and the objective evidence of record establishes the onset of 
sinus symptoms three decades after service.  Supporting 
medical evidence is required. See Voerth v. West 13 Vet. App. 
117,120-21 (1999) [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent]. Such evidence is lacking in this 
case.  Continuity of symptomatology after service is 
therefore not demonstrated.

For these reasons, the Board concludes that element (3) has 
not been met.  
The veteran's claim fails on that basis.

In sum, after review of the entire record, the Board finds 
that the preponderance of the evidence supports a conclusion 
that the veteran's sinusitis condition was not incurred in 
military service.  The benefit sought on appeal is therefore 
denied.


ORDER

Entitlement to service connection for sinusitis is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


